DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 1/21/21. Claims 5-8 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/21/21. In particular, claim 1 has been amended to contain particular monomer combinations and property limitations which not previously presented. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
Claims 1-4 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al (US 2017/0309844) in view of Simone et al (US 2009/0226642).
As to claims 1 and 9, Saeki discloses a substrate display comprising a polyimide resin film (abstract). Saeki teaches that the polyimide is prepared through reaction of diamine and dianhydride [0034-6]. 
Saeki names several suitable dianhydrides, including 1,4-bis(3,4-dicarboxyphenoxy)benzene dianhydride (“HQDPA”) and 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA) (see [0038], lines 16-17 and lines 3-4). Saeki teaches that aromatic dianhydrides can be used in combination [0041]. 
Saeki further names several suitable diamines [0044], and teaches that the polyimide resin preferably has a trifluoromethyl group in the diamine component to impart transparency and low water absorption [0048], and names TFMB as a preferred diamine [0049].
Saeki teaches [0051-2] a particularly preferable polyimide containing, as a main component (i.e., 50 mol% or more [0053]), a structural unit:

    PNG
    media_image1.png
    154
    347
    media_image1.png
    Greyscale

where R1 can be 
    PNG
    media_image2.png
    77
    363
    media_image2.png
    Greyscale
(i.e., a polyimide comprising structural units derived from BPDA and TFMB as dianhydride and diamine).
Saeki fails to specifically name (i.e., exemplify) a polyimide having a main component structural unit derived from BPDA and TFMB as dianhydride and diamine, in combination with further structural units derived from HQDPA as dianhydride. 
However, as noted above, Saeki specifically names both BPDA and HQDPA as suitable dianhydrides, and specifically teaches that the dianhydrides can be used in combination. The person having ordinary skill in the art would have been motivated to prepare Saeki’s preferred polyimide comprising structural units derived from TFMB and BPDA as a main component by combining the BPDA with any of the other dianhydrides named by Saeki as suitable, in order to provide the polyimide with desired properties. Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). It would have been obvious to the person having ordinary skill in the art, therefore, to have to prepared Saeki’s polyimide from dianhydride and diamine by utilizing BPDA and TFMB as at least 50 mole% of the monomers, and by including any other suitable dianhydride named by Saeki in an amount up to 50 mole%, including HQDPA. 
With regard to the presently recited CTE:
Saeki discloses that previously disclosed polyimide resin substrates have a CTE value as large as 50 ppm/C or more, which causes warpage and deteriorates alignment accuracy, resulting in difficulty producing a high definition display [0009]. Saeki further teaches that it is common to form a gas barrier which has a CTE as low as 3.5 ppm/C on a polyimide, which results in cracks or wrinkles during a future heating step due to the difference in CTE between polyimide and gas barrier film [0010]. 
In light of Saeki’s disclosure in [0009-10], the person having ordinary skill in the art would have been motivated to reduce the CTE of a polyimide substrate as much as possible in order to minimize warpage, cracking and wrinkling, and improve alignment 
With regard to the presently recited elongation:
Saeki is silent with regard to elongation as presently recited.
Like Saeki, Simone discloses a polyimide film which is a substrate for an optical display device (abstract), which is primarily formed from BPDA and TFMB, which has a low CTE [0004, 12-13], and which can contain additional monomers to provide important physical attributes to the film [0029]. In Table 1, Simone exemplifies inventive polyimides which have elongation values between 29 and 64%. In light of Simone’s disclosure, the person having ordinary skill in the art would have recognized that, like low CTE, high elongation is desired in a polyimide film intended for use as a substrate in a display device, and would have been motivated to prepare a polyimide having high elongation values in order to improve suitability for use as a display device substrate. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film from BPDA, TFMB and HQDPA for use as a display device substrate, as suggested by Saeki, having a desirably high elongation, including higher than 8% as presently recited. 
As to claims 2, 3, 12, and 15, modified Saeki suggests a polyimide polymer and film according to claims 1 and 9, as set forth above. 
Saeki further names several suitable dianhydrides in [0038], including many of those recited in claim 2 (in particular: PMDA, 4,4’-oxydiphthalic, 3,4’-oxydiphthalic, 2,3,3’4’-biphenyltetracarboxylic, BPADA, benzophenonetetracarboxylic, BPAF, 3,3’4,4’-diphenylsulfonetetracarboxylic, naphthalenetetracarboxylic). As noted previously, Saeki teaches that dianhydrides can be used individually or in combination [0041]. Saeki also names several suitable diamines in [0044], which, like the dianhydrides, can be used in combination [0047], including diamines recited in claim 3 (in particular: PPDA and BAFL). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide (and polyimide film) from BPDA, TFMB and HQDPA, as suggested by modified Saeki, by further including any of the other dianhydride(s) or diamine(s) named by Saeki in order to provide physical attributes to the polyimide associated with the given monomer(s), including dianhydride(s) named in claim 2 and diamine(s) named in claim 3. Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
As to claims 4 and 18, modified Saeki suggests a polyimide polymer and film according to claims 1 and 9, as set forth above. Saeki exemplifies several polyimide syntheses (including [0194, 0197, 0198]) wherein the mole ratio of the dianhydride to the diamine is 1:1, which falls within the presently claimed range.
As to claims 10, 11, 13, 14, 16, 17, 19 and 20, modified Saeki suggests a polyimide polymer and film according to claims 9, 12, 15 and 18, as set forth above. Saeki further teaches that the polyimide film can contain an inorganic filler, including silica particulates, preferably having a diameter within the range of 0.5 to 30 nm (i.e., .

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered.
Applicant’s argument that the rejections under 35 USC 112, 102 and 103 have been overcome by amendment is persuasive. The rejections are withdrawn. However, a new rejection necessitated by Applicant’s amendment has been set forth, and therefore, the claims are not presently in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RACHEL KAHN/Primary Examiner, Art Unit 1766